Opinion issued December 10, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00958-CR
                               NO. 01-18-00959-CR
                            ———————————
                   ALLEN KEITH ALEXANDER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                      On Appeal from 337th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1511204 & 1511205


                          MEMORANDUM OPINION
      Appellant, Allen Keith Alexander, pleaded guilty to two first-degree felony

offenses for continuous sexual assault of a child and for aggravated sexual assault of

a child, both without agreed punishment recommendations from the State. TEX.

PENAL CODE §§ 21.02(b), (c)(4), 22.021(a)(1)(B)(i), (a)(1)(B)(iv), (a)(2)(B). At the
presentence investigation hearing on both offenses, the trial court entered appellant’s

pleas of guilty to both offenses. The trial court heard testimony from appellant’s son,

step-daughter, and ex-wife and appellant, and the trial court assessed appellant’s

punishment at 35 years’ confinement for each offense to run concurrently. These

sentences are within the applicable sentencing range. TEX. PENAL CODE §§ 12.32(a),

21.02(h). The trial court certified that neither case was a plea-bargain case, and that

appellant had the right of appeal in both cases. See TEX. R. APP. P. 25.2(a)(2).

Appellant timely filed notices of appeal and new counsel was appointed.

      Appellant’s appointed counsel has filed a motion to withdraw in each case,

along with an Anders brief in each case stating that the record presents no reversible

error and that, therefore, the appeal is without merit and is frivolous. See generally

Anders v. California, 386 U.S. 738 (1967). Counsel’s briefs meet the Anders

requirements by presenting a professional evaluation of the record and supplying

this Court with references to the record and legal authority. Id. at 744; High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and that she is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744; Mitchell v. State, 193
S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant’s counsel has informed us that she has delivered a copy of the

motion to withdraw and the Anders brief in each case to appellant and informed


                                           2
appellant of his right to file a pro se response. See In re Schulman, 252 S.W.3d 403,

408 (Tex. Crim. App. 2008) (orig. proceeding). Furthermore, counsel has certified

that she has sent appellant a complete copy of the record on appeal. See Kelly v.

State, 436 S.W.3d 313, 319, 322 (Tex. Crim. App. 2014). Appellant did not file a

pro se response to his counsel’s Anders briefs and his deadlines to respond have

expired.

      We have independently reviewed the entire record in both appeals, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeals are frivolous. See Anders, 386
U.S. at 744 (emphasizing that reviewing court—and not counsel—determines, after

full examination of proceedings, whether appeal is wholly frivolous); Garner v.

State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (explaining that reviewing court

must determine whether arguable grounds for review exist); Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining that reviewing court need

not address merits of each claim raised in Anders brief or pro se response after

determining no arguable grounds for review exist); Mitchell, 193 S.W.3d at 155. An

appellant may challenge a holding that there are no arguable grounds for appeal by

filing a petition for discretionary review in the Texas Court of Criminal Appeals.

Bledsoe, 178 S.W.3d at 827 & n.6.




                                         3
      Accordingly, we affirm the judgment of the trial court in both cases and grant

counsel’s motions to withdraw.1 See TEX. R. APP. P. 43.2(a). Attorney, Melissa

Martin, must immediately send the required notice to appellant and file a copy of

that notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss any

other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See In re Schulman, 252 S.W.3d at 411; TEX. R. APP. P. 48.4.

                                           4